UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7416


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH GEORGE ECKER, a/k/a Joseph George Wechsler, a/k/a
Joseph G. Ecker, a/k/a Tom Ellis, a/k/a Joe Ecker, a/k/a
Larry James Floyd, a/k/a James Nelson,

                Defendant - Appellant.



                            No. 13-6243


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH GEORGE ECKER, a/k/a Joseph George Wechsler, a/k/a
Joseph G. Ecker, a/k/a Tom Ellis, a/k/a Joe Ecker, a/k/a
Larry James Floyd, a/k/a James Nelson,

                Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:10-cr-00158-LMB-1; 1:11-cv-01006-LMB)


Submitted:   May 30, 2013                 Decided:   June 18, 2013
Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph George Ecker, Appellant Pro Se. Stacy Bogert, Sarah
Devlin, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In    these      consolidated           appeals,       Joseph       George       Ecker

seeks to appeal the district court’s orders (1) denying Ecker’s

28 U.S.C.A. § 2255 (West Supp. 2012) motion (No. 13-6243); and

(2)     verifying         its     previous        denial       of     Ecker’s         motion     for

appointment         of    counsel         (No.   12-7416).            The      orders     are     not

appealable          unless       a    circuit         justice       or      judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate         of     appealability          will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the      merits,      a    prisoner         satisfies       this    standard      by

demonstrating            that    reasonable           jurists       would      find      that     the

district       court’s         assessment        of    the    constitutional            claims    is

debatable      or     wrong.          Slack      v.    McDaniel,         529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,           and   that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Ecker has not made the requisite showing.                                 Accordingly, we

deny Ecker’s motion for a certificate of appealability in No.

                                                  3
13-6243, deny a certificate of appealability in No. 12-7416, and

dismiss the appeals.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       4